DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 8/27/2021. As directed by the amendment, claim 19 was amended, claims 2-3 were canceled and new claims 21-23 were added. Thus, claims 1 and 4-23 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…subjecting the reflexology zone to acoustic shock waves stimulating a patient’s tissue at a reflexology location for a specific gland and the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland to have a modulated response wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increase low level insulin output, decreases high level insulin output or stabilizes erratic insulin output” (claim 1, lines 1-15) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent in regard to any specific method steps that would allow the method of applying shock waves to a reflexology location for a specific gland would cause the specific gland to have a modulated response, wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increases low level insulin output, decreases high level insulin output or stabilizes erratic insulin output. If it is merely applying acoustic 
The limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…subjecting the reflexology zone to acoustic shock waves stimulating a patient’s tissue at a reflexology location for a specific gland and the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland to have a modulated response wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increase low level insulin output, decreases high level insulin output or stabilizes erratic insulin output” (claim 21, lines 1-14) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, 
The limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…subjecting the reflexology zone to acoustic shock waves stimulating a patient’s tissue at a reflexology location for a specific gland and the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland to have a modulated 
The limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…subjecting the reflexology zone to acoustic shock waves stimulating a patient’s tissue at a reflexology location for a specific gland and the tissue of the hand or foot at the reflexology zone is in the path of the emitted shock waves from the shock wave applicator causing the specific gland to have a modulated response wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increase low level insulin output, decreases high level insulin output or stabilizes erratic insulin output” (claim 23, lines 1-14) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent in regard to any specific method steps that would allow the method of applying shock waves to a reflexology location for a specific gland would cause the specific gland to have a modulated response, wherein the modulated response is one or more of an adjustment in blood sugar levels or insulin production and a release or normalizing A1C levels wherein the modulated response increases low level insulin output, decreases high level insulin output or stabilizes erratic insulin output. If it is merely applying acoustic shock waves to a reflexology zone, then how can applying the same shock waves to a 
Any remaining claims are rejected for their dependency on a rejected base claim. 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…wherein the modulated blood sugar 
Regarding claim 22, the limitation “A treatment method achieving one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels comprises the steps of…wherein the response to stimulating insulin production is an increase in insulin release wherein the patient was exhibiting low levels of insulin production” (lines 1-18) is unclear as to what the scope of the claim is, the claim claims a broad limitation “one or more of a) modulating blood sugar levels, b) stimulating insulin production levels or c) normalizing A1C levels” followed by a narrow limitation of “wherein the response to stimulating insulin production is an increase in insulin release wherein the patient was exhibiting low levels of insulin production”, therefore, it is unclear if the claimed limitation is giving a choice or is forcing the claimed to be interpreted as a treatment method that is for stimulating insulin production. Broad limitation that is combined with a narrow limitation in the same claim makes the claim indefinite.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, and 4-5 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”). 
	Regarding claim 1, Schultheiss discloses a treatment method achieving modulating blood sugar level, stimulating insulin production levels, normalizing A1C levels comprises the step of administering acoustic shock waves, activating acoustic shock waves of an acoustic shock wave generator with a shock wave applicator (applicator of the acoustic shock wave generator, see paragraph 0154, “shock wave head”) to emit acoustic shock waves (see paragraphs 0002, 0106 and 0154-0157, Schultheiss discloses a method of providing shockwave, and in paragraph 0186, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be modulating blood sugar levels, since diabetes would include having elevated sugar level, furthermore, it would be stimulating insulin production levels, since having diabetes is defined as having impaired insulin production level, furthermore, the method would be capable of normalizing A1C levels, since the method is treating diabetes, furthermore, Schultheiss discloses in abstract and 0028 the step of activating the acoustic shock waves of an 
	However, Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, furthermore, Samuel discloses in page 83 that the reflexology zone include pancreas zone on the foot). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the reflexology zones having skin as taught by Samuel for the purpose of providing a well-known location on the foot that have skin and muscle that can be utilized to treat diabetes and other diseases as disclosed by Schultheiss. 
	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in 
	The modified Schultheiss discloses activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shockwaves (see paragraphs 0002, 0106 and 0154-0157 of Schultheiss, Schultheiss discloses a method of providing shockwave and discloses in paragraph 0028 that the method include activating an acoustic shock wave generator or source to emit acoustic shock waves); subjecting the reflexology zone to acoustic shock waves stimulating the pancreas to have a modulated response wherein the modulated response is one of an adjustment in blood sugar levels which decreases high level output or insulin production and release which increases low level output (see the modification with Samuel in regard to utilizing reflexology zones as a treatment zones containing skin, Schultheiss discloses in paragraph 0186 that the treatment can be utilized to treat diabetes, which would include allowing insulin production and release to be normalized thereby indirectly stimulating the pancreas, alternatively, the method contains all of the step as claimed, therefore would be able to stimulate the pancreas, since Schultheiss discloses the treatment of diabetes); and wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves (see paragraphs 0002, 0059-0060, and 0106 of Schultheiss). 
	The modified Schultheiss discloses applying shock waves to reflexology zone underlies the patient’s skin in a region of a foot and the reflexology zone lies in the path of the emitted shock waves, furthermore, that reflexology zone would be for a specific gland and the tissue of the foot at the reflexology zone would be in the path of the emitted shock waves from the shock wave applicator (see fig 1.10 in page 20 of Samuel 
	Regarding claim 4, the modified Schultheiss discloses that the shock wave is acoustically coupled to the patient’s skin using a coupling gel or liquid (see paragraphs 0155 and 0166 of Schultheiss, Schultheiss discloses a coupling media such as gel or oil). 
	Regarding claim 5, the modified Schultheiss discloses that the reflexology zone for the pancreas is a region for the foot located in a middle of an inside arch of each foot (see page 83 of Samuel, after the modification with Samuel, any reflexology zones can be a treatment zone having skin, this increase the pancreas zone in fig. 2.4 of Samuel, and based on the human foot anatomy, the pancreas reflexology zone would be in an inside arch).	Regarding claim 7, the modified Schultheiss discloses that the method treat diabetes using shockwaves (paragraph 0186 of Schultheiss), therefore, the method would stimulate the patient’s tissue that would stimulate the pancreas to cause secretion of insulin, since diabetes is an impairment in the production of insulin, furthermore, since after being modified with Samuel, the treatment zone can include reflexology zone for the pancreas on the user’s foot, the shock wave treatment would be stimulating the pancreas in the same manner as the applicant, therefore, would secrete insulin. 

	Regarding claim 9, the modified Schultheiss discloses that the method treat diabetes using shockwaves (paragraph 0186 of Schultheiss), therefore, the method would stimulate the pancreas to cause new blood vessels to be created increasing vascularization, furthermore, since after being modified with Samuel, the treatment zone can include reflexology zone for the pancreas on the user’s foot, the shock wave treatment would be stimulating the pancreas in the same manner as the applicant, therefore, would stimulate the pancreas to cause new blood vessels to be created increasing vascularization. Furthermore, Schultheiss discloses in paragraph 0126 that the method would cause growth of new blood vessels. 
	Regarding claim 10, the modified Schultheiss discloses that the treatment method of claim 1 is repeated one or more times (see paragraph 0115 of Schultheiss, Schultheiss discloses that the treatment may be provided more than one time). 
	Regarding claim 11, the modified Schultheiss discloses that the emitted acoustic shock waves are low energy soft waves (see paragraphs 0002 and 0106 of Schultheiss, Schultheiss discloses that the shock waves is low energy, since it is low energy and 
	Regarding claim 12, the modified Schultheiss discloses that the low energy soft waves have and energy density in the range of 0.01 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.4 mJ                        
                            /
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0106 of Schultheiss, Schultheiss discloses an energy range of 0.00001 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
	Regarding claim 13, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 0.3 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0106 of Schultheiss, Schultheiss discloses an energy range of 0.00001 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1 mJ/                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ).
	Regarding claim 14, the modified Schultheiss discloses that each subjected reflexology zone receives 2000 acoustic shock waves per therapy session (see paragraph 0112 of Schultheiss, Schultheiss discloses 2000 to 6000 acoustic shock waves). However, if there is any doubt that 2000 does not read on the claimed range of “between 100 and 2000”. The feature of choosing how many shockwaves to apply is considered as an obvious treatment design choice, since it is based on what the physician determine as an appropriate number of shock waves per session, which would be based on the patient and the severity of the disease. 
	Regarding claim 15, the modified Schultheiss discloses that the modulated blood sugar level response is a decrease in blood sugar level wherein the patient was exhibiting high levels of blood sugar (paragraph 0186 of Schultheiss, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be modulating blood sugar levels, which would include 
	Regarding claim 16, the modified Schultheiss discloses that the response to stimulating insulin production is an increase in insulin release wherein the patient was exhibiting low levels of insulin production (paragraph 0186 of Schultheiss, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be increasing insulin release wherein the patient was exhibiting low levels of insulin production, since diabetes is defined as an impairment of insulin production which cause elevated blood sugar level), furthermore, since the modified Schultheiss discloses all of the method step as claimed, the method would be capable of stimulating insulin production to increase in insulin release for patient who was exhibiting low levels of insulin production. 
	Regarding claim 17, the modified Schultheiss discloses that the response of normalizing A1C levels is a decrease in spikes wherein the patient was exhibiting high levels of A1C spikes (paragraph 0186 of Schultheiss, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be normalizing A1C levels by decreasing in spikes wherein the patient was exhibiting high levels of A1C spikes, since diabetes is defined as an impairment of insulin production which cause elevated blood sugar level, which would cause the patient to have high levels of A1C spikes), furthermore, since the modified Schultheiss 
	Regarding claim 18, the modified Schultheiss discloses that the acoustic shock waves are spherical, radial, convergent, divergent, planar, near planar, focused or unfocused from a source with or without a lens that is one of electrohydraulic, electromagnetic, piezoelectric, ballistic or water jets configured to produce an acoustic shock wave and wherein the acoustic shock waves are administered noninvasively (see paragraph 0028 of Schultheiss, Schultheiss discloses convergent, furthermore, Schultheiss discloses in paragraph 0048 that the focusing element may be an acoustic lens, and further discloses in paragraph 0052 that the shock wave is an electromagnetic pressure pulse and that the wave is divergent, furthermore, Schultheiss discloses in paragraphs 0127 and 0144 that the treatment is non-invasive). 
	Regarding claim 19, the modified Schultheiss discloses that the acoustic shock waves are spherical, radial, convergent, divergent, planar, near planar, focused or unfocused from a source with or without a lens that is one of electrohydraulic, electromagnetic, piezoelectric, ballistic or water jets configured to produce an acoustic shock wave and wherein the acoustic shock waves are administered noninvasively (see paragraph 0028 of Schultheiss, Schultheiss discloses convergent, furthermore, Schultheiss discloses in paragraph 0048 that the focusing element may be an acoustic lens, and further discloses in paragraph 0052 that the shock wave is an electromagnetic pressure pulse and that the wave is divergent, furthermore, Schultheiss discloses in paragraphs 0127 and 0144 that the treatment is non-invasive).

	However, the feature of choosing how many weeks to reapply a treatment is considered as an obvious treatment design choice, since it is based on what the physician determine as an appropriate time to repeat treatment, which would be based on the patient and the severity of the disease. Furthermore, there appears to be no criticality in having the treatment be repeated at a time period that is less than three weeks. 
	Furthermore, the modified Schultheiss discloses that there are a plurality of treatment sessions, any session that is between a pair of treatment session can be considered as a treatment that is repeated over time as a risk prevention protocol over longer durations of time between repeated treatments. Alternatively, Schultheiss discloses in paragraph 0045 that in each of these treatments using shock-waves, the use or treatment may additionally include use or administration of drugs or other medical treatment, wherein the drugs is the treatment that would be repeated over time as a risk prevention protocol over longer durations of time between repeated treatments, since the drugs would provide some therapeutic effect, which would be a risk prevention protocol. 

	However, Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the reflexology zones having skin as taught by Samuel for the purpose of providing a well-known location on the foot that have skin and muscle that can be utilized to treat diabetes and other diseases as disclosed by Schultheiss. 
	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in having the shockwaves focused on skins at the reflexology zones versus skins at other areas of the body. 
	The modified Schultheiss discloses activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shockwaves (see paragraphs 0002, 0106 and 0154-0157 of Schultheiss, Schultheiss discloses a method of providing shockwave and discloses in paragraph 0028 that the method include activating an acoustic shock wave generator or source to emit acoustic shock waves); subjecting the reflexology zone to acoustic shock waves stimulating the pancreas to have a modulated 
	The modified Schultheiss discloses applying shock waves to reflexology zone underlies the patient’s skin in a region of a foot and the reflexology zone lies in the path of the emitted shock waves, furthermore, that reflexology zone would be for a specific gland and the tissue of the foot at the reflexology zone would be in the path of the emitted shock waves from the shock wave applicator (see fig 1.10 in page 20 of Samuel and the modification with Schultheiss), therefore, the method would be capable causing the specific gland to have a modulated response wherein the modulated response is to increase low level insulin output, or decreases high level insulin output or stabilizes erratic insulin output, since the parameters of the shock waves of Schultheiss is the same as the applicant’s shock waves parameters. Furthermore, the method would also be capable of modulating blood sugar level response and the modulated blood sugar level response is a decrease in the blood sugar level when a patient being treated is 
Regarding claim 22, Schultheiss discloses a treatment method achieving modulating blood sugar level, stimulating insulin production levels, normalizing A1C levels comprises the step of administering acoustic shock waves, activating acoustic shock waves of an acoustic shock wave generator with a shock wave applicator (applicator of the acoustic shock wave generator, see paragraph 0154, “shock wave head”) to emit acoustic shock waves (see paragraphs 0002, 0106 and 0154-0157, Schultheiss discloses a method of providing shockwave, and in paragraph 0186, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be modulating blood sugar levels, since diabetes would include having elevated sugar level, furthermore, it would be stimulating insulin production levels, since having diabetes is defined as having impaired insulin production level, furthermore, the method would be capable of normalizing A1C levels, since the method is treating diabetes, furthermore, Schultheiss discloses in abstract and 0028 the step of activating the acoustic shock waves of an acoustic shock wave generator), Schultheiss discloses in paragraph 0028 that the acoustic shock wave generator focus on treatment zones including tissue of the patient, the tissue can be organ, or skin or muscle, or a heart, but fails to specifically disclose that the target site or treatment zones are reflexology zones. 
	However, Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the reflexology zones having skin as taught by Samuel for the purpose of providing a well-known location on the foot that have skin and muscle that can be utilized to treat diabetes and other diseases as disclosed by Schultheiss. 
	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in having the shockwaves focused on skins at the reflexology zones versus skins at other areas of the body. 
	The modified Schultheiss discloses activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shockwaves (see paragraphs 0002, 0106 and 0154-0157 of Schultheiss, Schultheiss discloses a method of providing shockwave and discloses in paragraph 0028 that the method include activating an acoustic shock wave generator or source to emit acoustic shock waves); subjecting the 
	The modified Schultheiss discloses applying shock waves to reflexology zone underlies the patient’s skin in a region of a foot and the reflexology zone lies in the path of the emitted shock waves, furthermore, that reflexology zone would be for a specific gland and the tissue of the foot at the reflexology zone would be in the path of the emitted shock waves from the shock wave applicator (see fig 1.10 in page 20 of Samuel and the modification with Schultheiss), therefore, the method would be capable causing the specific gland to have a modulated response wherein the modulated response is to increase low level insulin output, or decreases high level insulin output or stabilizes erratic insulin output, since the parameters of the shock waves of Schultheiss is the 
	Regarding claim 23, Schultheiss discloses a treatment method achieving modulating blood sugar level, stimulating insulin production levels, normalizing A1C levels comprises the step of administering acoustic shock waves, activating acoustic shock waves of an acoustic shock wave generator with a shock wave applicator (applicator of the acoustic shock wave generator, see paragraph 0154, “shock wave head”) to emit acoustic shock waves (see paragraphs 0002, 0106 and 0154-0157, Schultheiss discloses a method of providing shockwave, and in paragraph 0186, Schultheiss discloses that the shock waves treatment is used to treat diabetes, therefore, by treating diabetes the method would be modulating blood sugar levels, since diabetes would include having elevated sugar level, furthermore, it would be stimulating insulin production levels, since having diabetes is defined as having impaired insulin production level, furthermore, the method would be capable of normalizing A1C levels, since the method is treating diabetes, furthermore, Schultheiss discloses in abstract and 0028 the step of activating the acoustic shock waves of an acoustic shock wave generator), Schultheiss discloses in paragraph 0028 that the acoustic shock wave generator focus on treatment zones including tissue of the patient, the tissue can be organ, or skin or muscle, or a heart, but fails to specifically disclose that the target site or treatment zones are reflexology zones. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shock wave treatment method of Schultheiss to focus on the reflexology zones having skin as taught by Samuel for the purpose of providing a well-known location on the foot that have skin and muscle that can be utilized to treat diabetes and other diseases as disclosed by Schultheiss. 
	Furthermore, if there is any doubt that it would be obvious to modify Schultheiss with Samuel, since Schultheiss discloses that the treatment zones can be skin or muscle, the feature of choosing to treat reflexology zones having skin and muscle versus other areas of the patient that comprise skin and muscle would be considered as an obvious treatment design choice, since it would be obvious to one ordinary skill in the art to find any areas on the body that has skin and muscle to provide the shockwave to, that is including the reflexology zones, and it appears that there is no criticality in having the shockwaves focused on skins at the reflexology zones versus skins at other areas of the body. 
	The modified Schultheiss discloses activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shockwaves (see paragraphs 0002, 
	The modified Schultheiss discloses applying shock waves to reflexology zone underlies the patient’s skin in a region of a foot and the reflexology zone lies in the path of the emitted shock waves, furthermore, that reflexology zone would be for a specific gland and the tissue of the foot at the reflexology zone would be in the path of the emitted shock waves from the shock wave applicator (see fig 1.10 in page 20 of Samuel and the modification with Schultheiss), therefore, the method would be capable causing the specific gland to have a modulated response wherein the modulated response is to increase low level insulin output, or decreases high level insulin output or stabilizes erratic insulin output, since the parameters of the shock waves of Schultheiss is the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100550) in view of Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”) as applied to claim 1 above, and further in view of Embong (“Revisiting Reflexology: Concept, Evidence, Current Practice, and Practitioner Training”, 2015). 
Regarding claim 6, the modified Schultheiss discloses that the reflexology zone for the pancreas is a region on the foot of the patient (see rejection to claim 5), but fails to disclose that the reflexology zone for the pancreas is a region of the right hand in the fatty part below the index finger and a region of the left hand below the middle finger close to the wrist. 
	However, Embong teaches a reflexology zone for the pancreas comprises skin, and is a region of the right hand in the fatty part below the index finger and a region of the left hand below the middle finger close to the wrist (see figs. 3-4 on page 200, Embong discloses a reflexology zone for the pancreas is a region of the right hand in the fatty part below the index finger and a region of the left hand below the middle close to the wrist, furthermore, since they are human hands, human hands would have skin and muscle in the reflexology zones). 
. 

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 
The applicant on pages 9, line 7-24 and page 10, lines 1-22 of the remarks argues that the examiner is not reading the specification. First, the definitions section defines reflexology zones. The definition at paragraph 0036 clearly explains that application of pressure to feet or hand or ears brings internal organs and their systems to optimal functioning. In paragraph 006 of the background, applicants recite a co-pending application 15/984,505 filed May 21, 2018 which explains how the acoustic shock waves can stimulate a gland to achieve a modulated response. The Merriam-Webster definition of optimum/optimal states, “…scientists used optimum as a noun, mostly to refer to the most favorable condition for the growth and reproduction of an organism…” Therefore, an organ or system of the body in an optimum functioning condition would be functioning at normal or healthy levels, not functioning at higher or lower levels than normal. Normal or healthy levels of functioning for organs or systems of the body are well known and well understood by those in the medical field. See paragraph 0069 and paragraph 0070 summarized the method of treatment. Throughout 
The applicant on page 11, lines 3-24 and page 12, lines 1-6 of the remarks and pages 1-3 of the declaration under 37 C.F.R. section 1.132 argues that the applicant has personally achieved the results as claimed, and that the examiner evidences his skepticism about the treatments requiring a guarantee, “how can the applicant guaranteed that the same shock waves would bring about one change versus another”, and that each patient with an abnormal glandular condition has either too high or too 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands. 
The arguments to the newly added claim limitations in claims 21-23 has been addressed in the above rejection. 

Remarks
Applicant is advised that should claims 21, 22, 23 be found allowable, claims 15, 16, 17, respectively, will be objected to under 37 CFR 1.75 as being a duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uebelacker (2008/0146971) is cited to show a pressure pulse/shock wave apparatus being used to treat diabetes. 
Meirer (2008/0033323) is cited to show a low energy extracorporal shock wave applicator having low energy being used to treat soft tissue disorder. 
Park (KR 20170098788)(KR 20160063695) is cited to show a shockwave method for lowering blood glucose level. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785